DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 28-31, 33-34, and 36-56 are pending in the Amendment filed 07/15/2021.
The rejection of claims 44, 50, and 54 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in view of Applicant’s amendments to those claims. 
However, claims 44-55 are rejected under 35 U.S.C. 112(b) as being indefinite, as set forth below.
Claim 50 is objected to for a minor informality. 
The prior art rejections of record are maintained, but have been modified to meet new claim limitations. 
Response to Arguments
Applicant's arguments filed 07/15/2021 have been fully considered but they are not persuasive. 
Applicant argues the references of record fails to teach amended claim 44, in particular the limitation, “at least one nozzle arrangement each having one or more nozzles, wherein the holder can be moved relative to the at least one nozzle arrangement and the at least one nozzle arrangement comprises a rotatable nozzle carrier which can be rotated relative to the holder”:
“Because Meisner and Naniwa (cited above) fail to disclose, teach, or suggest at least the above-
underlined elements of amended claim 44, the rejection of claim 44 under 35 U.S.C. § 103 is
respectfully traversed.
“Applicant notes that Gray and Djumliya (cited above) are not fairly considered in
assessing the patentability of the pending claims. Gray deals with removal of nanoparticles from
high precision manufactured products such as computer chips (not of “workpieces”) — (see
[0002]/Gray). Djumlija deals not with cleaning but with descaling of rolled workpieces where

not to avoid an over-heating as in the present invention. Moreover, even considering the
disclosures of Gray and Djumliya, the cited references fail to disclose, teach, or suggest, all of the
elements recited in the pending claims.
“Meisner describes a jet pipe 4 with a nozzle. Meisner fails to disclose, teach, or suggest a holder for the workpiece which can be moved relative to the nozzle of the jet pipe 4. Meisner teaches that a position of the jet pipe 4 can be adjusted by moving the jet pipe 4 vertically, laterally as well as towards or away from the workpiece ((0018]/Meisner); but Meisner fails to disclose, teach, or suggest a rotation of the nozzle. Similarly, Naniwa fails to disclose, teach, or suggest a rotation of the nozzle. Naniwa describes a table 2, 31 as a rotatable holder for the workpiece (page 1, line 22/machine translation (English)/Naniwa), but Naniwa fails to disclose, teach, or suggest a rotation of the nozzle arrangement. Gray and Djumlija fail to overcome the deficiencies of Meisner and Naniwa.
In response, this argument is not persuasive because Meisner teaches a nozzle carrier [para. 0018, “support 7 which guides the jet pipe 4”], which can be adjusted vertically and laterally [para. 0018, “vertically and laterally adjustable manner”] to form a desired spray pattern—such as a circular pattern.  As such, the apparatus of Meisner is capable of rotating the support 7 about the workpiece holder [Fig. 1], which meets the cited limitation of amended claim 44 (i.e., “rotatable nozzle carrier which can be rotated relative to the holder”).
For the foregoing reason, the prior art rejections of record are maintained, but have been modified to meet new claim limitations. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 44-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites “nozzles” in lines 13 and 15 which renders the claim unclear and therefore indefinite because it is unclear if the apparatus requires “at least one nozzle” (as recited in the claim) or more than one nozzle (based on “nozzles”). It appears the instances of “nozzles” should read “at least one nozzle”, and has been interpreted as such for purposes of examination.  
Claims 45-55 are rejected as being dependent upon a rejected base claim. 
Claim Objections
Claim 50 is objected to because of the following informalities:  the last line reads “for all each nozzle” and appears it should read “for each nozzle”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44, 48-50 and 54-56 are rejected under 35 U.S.C. 103 as being unpatentable over Meisner (DE 10 2007 027944 A1, Computer Translation via EPO, created 03/15/2021) in view of Naniwa (JP 58-210888 A, Computer Translation via J-PlatPat, filed 10/26/2018). 
Examination Note: Italics are used to indicate which claim limitations are not explicitly disclosed by the cited reference. 
44. Meisner discloses a device for cleaning a surface of a workpiece 1 [Fig. 1; para. 0017, “device is used to treat objects and is part of a steam cleaning system with which a work piece 1 is washed, rinsed or dried”] comprising;
a treatment chamber 2 having an opening, which allows passage of the workpiece 1 to be cleaned and which can be pressure-sealed [para. 0017, “cover, not shown, for pressure-tight closure in the working position”],
a holder for the workpiece, with which the workpiece can be held [Fig. 1 shows the workpiece 1 is being held but the reference is silent towards a holder with which the workpiece can be moved] and moved within the treatment chamber;
at least one nozzle arrangement 4/6 each having one or more nozzles 6 [para. 0018, “mouth 6 of the jet pipe 4 is directed onto the workpiece 1”; para. 0014, “an outlet nozzle can be used which atomizes the stream jet”], 
wherein the holder can be moved relative to the at least one nozzle arrangement [Fig. 1 shows the workpiece 1 is being held but the reference is silent towards a holder with which the workpiece can be moved] and the at least one nozzle arrangement comprises a rotatable nozzle carrier which can be rotated relative to the holder [para. 0018, “support 7 which guides the jet pipe 4 in a vertically and laterally adjustable manner”];
a negative pressure generator of a negative pressure connected to an interior of the treatment chamber [para. 0012, “closed treatment chamber in which the pressure is below atmospheric pressure […] between 100 mbar and 200 mbar”; para. 0014, “negative pressure is maintained in the treatment chamber”];
an assembly for generating hot water or steam under increased pressure [para. 0013, “evaporator which generates high-pressure steam at a pressure between 4 and 10 bar”; para. 0019], the assembly being 
means for adjusting the temperature of the hot water or steam [para. 0019, “With the evaporator, pure water vapor with a temperature between 100 degrees Celsius and 150 degrees Celsius is generated.”, “The energy for operating the evaporator 9 is supplied by an electrical heating device 11.”] and/or means for adjusting a mass flow flowing through the nozzles [para. 0013, “evaporator which generates high-pressure steam at a pressure between 4 and 10 bar”; para. 0019, “electrical heating device 11”].
Meisner discloses the workpiece 1 is being held [Fig. 1], but the reference is silent towards a holder with which the workpiece can be moved, and therefore fails to explicitly disclose (emphasis added):
a holder for the workpiece, with which the workpiece can be held and moved within the treatment chamber;
wherein the holder can be moved relative to the at least one nozzle arrangement.
However, Naniwa discloses a spray cleaning apparatus [Fig. 1] having a table 2 which holds an object to be cleaned, transports the object into the cleaning chamber 3, and rotates the object within the chamber 3 to be cleaned by spray nozzles [Detailed Description, para. 9]. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the workpiece holder, within the spray cleaning chamber of Meisner, to include the rotatable workpiece holder, of the spray cleaning chamber of Naniwa, in order to provide better cleaning coverage by rotating the workpiece while spraying, as taught by Naniwa [Detailed Description, para. 9].
Furthermore, as to the limitation “the at least one nozzle arrangement comprises a rotatable nozzle carrier which can be rotated relative to the holder”, Meisner teaches a nozzle carrier [para. 0018, “support 7 which guides the jet pipe 4”], which can be adjusted vertically and laterally [para. 0018, “vertically and laterally adjustable manner”] to form a desired spray pattern—such as a circular pattern.  
48.  Modified Meisner discloses the device according to claim 44, wherein the means for adjusting the mass flow adjusts the pressure of the water or vapor [para. 0013, “evaporator which generates high-pressure steam at a pressure between 4 and 10 bar”; para. 0019, “electrical heating device 11”] and/or the flow resistance of lines carrying the water and/or vapor.
49.  Modified Meisner discloses the device according to claim 44, wherein the nozzle arrangement comprises at least one nozzle rotating around an axis parallel to and/or at a distance from its own axis [para. 0018, “support 7 which guides the jet pipe 4 in a vertically and laterally adjustable manner”, “penetration depth of the jet pipe 4 into the treatment chamber 2 can be adjusted with a linear drive 8”; para. 0020, “jet pipe 4 can perform an oscillating movement”].
50. Modified Meisner discloses the device according to claim 44, wherein the nozzle carrier is rotatable around an axis of rotation directed towards the workpiece and wherein each nozzle forms an angle of between 0 and 45° with the axis of rotation, wherein this angle can be the same or different for each nozzles of the nozzle arrangement [para. 0018, “support 7 which guides the jet pipe 4 in a vertically and laterally adjustable manner”].
54. Modified Meisner discloses the device according to claim 44, wherein the holder can be moved into and out of the treatment chamber [Naniwa, Detailed Description, para. 9], wherein the holder comprises a pressure-resistant closure for the opening of the treatment chamber [para. 0017, “cover, not shown, for pressure-tight closure in the working position”].
55. Modified Meisner discloses the device according to claim 50, wherein each nozzle forms an angle of between 0 and 15° with the axis of rotation [para. 0018, “support 7 which guides the jet pipe 4 in a vertically and laterally adjustable manner”].
56. Meisner discloses a device for cleaning a surface of a workpiece 1 [Fig. 1; para. 0017, “device is used to treat objects and is part of a steam cleaning system with which a work piece 1 is washed, rinsed or dried”] comprising;

a holder for the workpiece, with which the workpiece can be held [Fig. 1 shows the workpiece 1 is being held but the reference is silent towards a holder with which the workpiece can be moved] and moved within the treatment chamber;
at least one nozzle arrangement 4/6 each having one or more nozzles 6 [para. 0018, “mouth 6 of the jet pipe 4 is directed onto the workpiece 1”; para. 0014, “an outlet nozzle can be used which atomizes the stream jet”], 
wherein the holder can be moved relative to the at least one nozzle arrangement [Fig. 1 shows the workpiece 1 is being held but the reference is silent towards a holder with which the workpiece can be moved] and the at least one nozzle arrangement comprises a rotatable nozzle carrier which can be rotated relative to the holder [para. 0018, “support 7 which guides the jet pipe 4 in a vertically and laterally adjustable manner”];
a negative pressure generator of a negative pressure connected to an interior of the treatment chamber [para. 0012, “closed treatment chamber in which the pressure is below atmospheric pressure […] between 100 mbar and 200 mbar”; para. 0014, “negative pressure is maintained in the treatment chamber”];
an assembly for generating hot water or steam under increased pressure [para. 0013, “evaporator which generates high-pressure steam at a pressure between 4 and 10 bar”; para. 0019], the assembly being connected to the at least one nozzle [para. 0014, “high-pressure steam is fed to a jet pipe”, “outlet nozzle can be used which atomizes the steam jet”].
Meisner discloses the workpiece 1 is being held [Fig. 1], but the reference is silent towards a holder with which the workpiece can be moved, and therefore fails to explicitly disclose (emphasis added):
and moved within the treatment chamber;
wherein the holder can be moved relative to the at least one nozzle arrangement.
However, Naniwa discloses a spray cleaning apparatus [Fig. 1] having a table 2 which holds an object to be cleaned, transports the object into the cleaning chamber 3, and rotates the object within the chamber 3 to be cleaned by spray nozzles [Detailed Description, para. 9]. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the workpiece holder, within the spray cleaning chamber of Meisner, to include the rotatable workpiece holder, of the spray cleaning chamber of Naniwa, in order to provide better cleaning coverage by rotating the workpiece while spraying, as taught by Naniwa [Detailed Description, para. 9].
Furthermore, as to the limitation “the at least one nozzle arrangement comprises a rotatable nozzle carrier which can be rotated relative to the holder”, Meisner teaches a nozzle carrier [para. 0018, “support 7 which guides the jet pipe 4”], which can be adjusted vertically and laterally [para. 0018, “vertically and laterally adjustable manner”] to form a desired spray pattern—such as a circular pattern.  As such, the apparatus of Meisner is capable of rotating the nozzle support 7 about the workpiece holder [Fig. 1], which meets the limitation.

Claims 45-47 are rejected under 35 U.S.C. 103 as being unpatentable over Meisner (DE 10 2007 027944 A1, Computer Translation via EPO, created 03/15/2021) in view of Naniwa (JP 58-210888 A, Computer Translation via J-PlatPat, filed 10/26/2018), as applied to claims 44, 48-50 and 54-56 above, and further in view of Gray et al. (US 20030226576 A1). 
45.   Modified Meisner discloses a device according to claim 44, wherein the negative pressure generator comprises a vacuum pump and the assembly comprises a vapor generator [para. 0019, “With the evaporator, pure water vapor with a temperature between 100 degrees Celsius and 150 degrees Celsius 
Meisner discloses a “closed treatment chamber in which the pressure is below atmospheric pressure […] between 100 mbar and 200 mbar” [para. 0012], but fails to explicitly disclose (emphasis added):
the negative pressure generator comprises a vacuum pump.
However, Gray discloses a system for removing particles and non-volatile residue from surfaces [Abstract], comprising:
The invention is directed to a controlled environment processing chamber into which solvents, water and/or gases can be introduced for cleaning of an object. The process includes first applying a negative gauge pressure to the chamber to non-condensable gases and then introducing a solvent, solvent mixture, water or gas in either a liquid or vapor state to remove soluble contaminants from the surface of an object being processed in the chamber. Further steps recover residual solvent or solution from the object and chamber. A secondary cleaning step directs a vapor state fluid at high velocity at a solid surface of the object to remove insoluble material left behind after the pretreatment step. [Abstract]. 
[0042] The impinging jet, after spreading and becoming removed from the surface of the object 18, should carry away particles or insoluble residue from the object 18. The vapor and particles will fill the chamber 12 slowing the impinging process. Smaller particles will remain suspended in the chamber while larger particles may fall to the chamber walls and bottom. After the chamber 12 has been filled with vapor and the pressure in the chamber 12 and the fluid tank 24 have equalized, valve 58 can be closed isolating chamber 12. Vapors can be removed by opening valve 34 and turning on vacuum pump 32. The vapors leaving the chamber 12 will carry most of the smaller particles with it and remove them from the chamber 12. The vapor can be passed through the condenser 62 and vacuum pump 32 and sent to holding tank 26 to possibly be reused for future processing. If the solvent is to be reused, it is advantageous to pass the vapors through the filter 42 as shown in FIG. 3. It is efficient to filter the solvent as a vapor rather than in the liquid phase in order to continuously remove particles from the system 10. Liquid in tanks 24 
[0043] In the case where the solvent is reused, the solvent in the fluid supply tank 24 is distilled to holding tank 26 through valve 60, through filter 44, through condenser 62 and through vacuum pump 32. Distilling is accomplished by heating the vessel 24 with steam entering jacket 14 through valve 70 from steam source 16.The residue left behind after distilling is discharged through open valve 66 to waste drum 68 removing particles with the waste as well. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus for producing a reduced pressure, of the cleaning apparatus of Meisner, to include the vacuum pump and associated cleaning fluid recovery system, of the cleaning apparatus of Gray, in order to reliably provide a reduced pressure to the cleaning chamber, with the benefit of reduced resource consumption by recycling the water vapor cleaning fluid, as taught by Gray [Abstract, para. 0042-43]. 
46.  Modified Meisner discloses the device according to claim 44, further comprising a filter unit 42 through which the negative pressure generator vacuum pump sucks steam with contaminant residues out of the treatment chamber [Gray, para. 0042]. 
47. Modified Meisner discloses the device according to claim 46, wherein a further filter stage 44 and/or a separator stage 62 is attached to the filter unit 42 from which recovered cleaning fluid is fed to the assembly for generating hot water or steam in a closed circuit [Gray, para. 0042-43]. 

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Meisner (DE 10 2007 027944 A1, Computer Translation via EPO, created 03/15/2021) in view of Naniwa (JP 58-210888 A, Computer Translation via J-PlatPat, filed 10/26/2018), as applied to claims 44, 48-50 and 54-56 above, and further in view of Djumlija et al. (US 6149733 A).
51. Modified Meisner discloses the device according to claim 50, but fails to explicitly disclose:
wherein the nozzle carrier has a rotor blade structure.
has a rotor blade structure. 
However, Djumlija discloses an apparatus for descaling a workpiece with a liquid jet [Abstract], comprising:
A workpiece is moved past a rotor descaling device, which intermittently sprays the workpiece with at least one liquid jet formed intermittently in dependence on angular positions of a rotor rotating on a rotational axis intersecting the surface (23) of the workpiece (22). [Abstract];
It is particularly advantageous to design the nozzles as circular-section jet nozzles because higher jet pressures compared with flat-jet nozzles can be achieved thereby since the jet is only minimally widened at circular-section jet nozzles. [col. 12, lines 55-59].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spray nozzles, of the spray cleaning apparatus of Meisner, to include the rotor blade nozzles, of spray cleaning apparatus of Djumlija, in order to provide improved jet pressures to clean the workpiece by spray cleaning, as taught by Djumlija [col. 12, lines 55-59], with predictable results. 
Allowable Subject Matter
Claims 52 and 53 remain objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 5712721465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER REMAVEGE/ Examiner, Art Unit 1713                                                                                                                                                                                           /DUY VU N DEO/Primary Examiner, Art Unit 1713